Exhibit 10.39

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between
WellPoint, Inc., an Indiana corporation (together with its successors,
“WellPoint,” and, together with WellPoint’s subsidiaries and affiliates, the
“Company”) with its principal place of business located at 120 Monument Circle,
Indianapolis, Indiana, and Larry C. Glasscock (the “Executive”) dated as of the
28th day of December, 2005 (the “Effective Date”).

 

WITNESSETH:

 

WHEREAS, WellPoint desires to assure itself of the services of the Executive for
the period provided in this Agreement, and the Executive is willing to serve in
the employ of WellPoint on a full-time basis for such period, all in accordance
with the terms and conditions contained in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained,
WellPoint and the Executive (together, the “Parties”) hereby agree as follows:

 

1. Title and Position.    WellPoint hereby employs the Executive as its
President and Chief Executive Officer and the Executive hereby accepts such
employment for the period provided for in Section 2, all upon the terms and
conditions contained in this Agreement. As a condition to the Executive’s
employment, the Executive affirms and represents that the Executive is under no
obligation to any former employer or other person which is in any way
inconsistent with, or which imposes any restriction upon, the employment of the
Executive by WellPoint or the Executive’s undertakings under this Agreement.

 

2. Term of Employment.    Unless sooner terminated pursuant to Section 9, the
term (the “Term”) of the Executive’s employment under this Agreement shall begin
on the Effective Date and shall continue through December 31, 2008 or, if later,
the date to which the Term is extended under the following sentence. Beginning
on December 31, 2007, the Term shall automatically be extended each day by one
day to create a minimum one-year remaining Term until either Party delivers to
the other Party a written notice (a “Non-extension Notice”) stating that the
Term shall expire on a date (not less than twelve, nor more than thirteen,
months after the delivery of such Non-extension Notice) specified in the
Non-extension Notice, in which event the Term shall end on the date specified in
such Notice; provided, however, that notwithstanding the foregoing, the Term
shall not be extended (except by written agreement between the Parties) beyond
the date on which the Executive attains age sixty-two (62). A Non-extension
Notice given by either Party shall not preclude a termination of employment
pursuant to Section 9, including, without limitation, by the Executive for Good
Reason or by WellPoint for Cause (as “Good Reason” and “Cause” are defined and
determined under Section 9) prior to the then-scheduled expiration of the Term.

 

3. Duties.

 

(a) During the Term, the Executive shall serve as the President and Chief
Executive Officer of WellPoint, reporting directly to the Board; shall have all
authorities customarily exercised by an individual serving in those capacities
at entities of WellPoint’s size and nature; shall provide executive,
administrative and managerial services to the Company; and shall perform such
other reasonable employment duties



--------------------------------------------------------------------------------

consistent with such position as the Board may from time to time prescribe.
During the Term, the Executive shall report exclusively to the Board and all
other officers, employees, and consultants of the Company shall (except to the
extent otherwise required by law, regulation, or principles of good corporate
governance) report directly (or indirectly through the Executive’s subordinates)
to the Executive. During the Term, the Executive shall also serve as a member of
the Board of Directors of WellPoint (the “Board”), as Chairman of the Board
(“Chairman”), and as a member of the board of directors of any of WellPoint’s
subsidiaries to which he is elected.

 

(b) The Executive shall, during the Term and except to the extent otherwise
approved by the Board or authorized below, (i) devote his full business time to
the services required of the Executive under this Agreement, (ii) render his
business services exclusively to the Company, and (iii) use his best efforts,
judgment, and energy to improve and advance the business and interests of the
Company in a manner consistent with the duties of the Executive’s positions.
Notwithstanding the foregoing, the Executive (x) may engage in civic,
charitable, trade association, and other not-for-profit activities (including
membership on not-for-profit boards), and may manage his personal investments
and affairs, and (y) may serve on a maximum of two (2) boards of directors or
advisory boards of for-profit businesses outside the Company; in each case so
long as doing so does not, individually or in the aggregate, materially
interfere with the performance of his duties for the Company and provided such
organizations are not competitors of the Company and such services do not create
a conflict of interest. The Executive has disclosed in writing his other board
memberships to the Board (or its Compensation Committee) prior to the execution
of this Agreement and shall disclose such information to the Board (or its
Compensation Committee) at least annually thereafter as part of the director and
officer questionnaire process.

 

4. Salary and Bonus.    As compensation for the services to be performed by the
Executive during the Term, WellPoint shall provide to the Executive:

 

(a) An annual base salary during the Term of one million two hundred fifty
thousand dollars ($1,250,000) (“Salary”), and

 

(b) A target annual incentive opportunity of not less than one hundred twenty
five percent (125%) of his Salary (“Target Annual Incentive”) for each calendar
year that ends during the Term. The amount actually paid shall be determined on
the basis of objective performance criteria, without adjustment, under a program
that complies with Section 162(m) of the Code and that is in no respect less
favorable to the Executive (except to the extent otherwise provided in this
Section 4(b)) than to other WellPoint senior executives generally. (For purposes
of this Agreement, the term “Code” shall mean the Internal Revenue Code of 1986,
as from time to time amended, and reference to any particular Section, or
provision, of the Code shall include any successor to such Section or provision,
as well as any regulations implementing any such Section or provision). The
conditions on payment of the amount earned shall be no less favorable to the
Executive than those that apply to corresponding awards to other WellPoint
senior executives generally, provided that the full amount earned shall in all
events be paid to the Executive if he remains employed with the Company at the
end of the pertinent calendar year. The performance goals required to earn the
Target Annual Incentive shall

 

- 2 -



--------------------------------------------------------------------------------

be approved by the Board’s Compensation Committee after consultation with the
Executive and shall be communicated to the Executive prior to the end of the
first quarter of the year to which the goals relate. All payouts shall be in
cash (except that amounts in excess of 200% of the Target Annual Incentive may
be paid in the form of shares of WellPoint common stock, such shares to be fully
vested when granted or to vest based solely on continued service (or termination
of service), and in all events to be on terms and conditions no less favorable
to the Executive than those that apply to corresponding awards to other
WellPoint senior executives generally) and shall (subject to any deferral
election that the Executive may make under any applicable Company deferral plan,
and subject to vesting conditions in the case of any WellPoint common stock) be
made no later than the earlier of (x) the date that other WellPoint senior
executives generally receive their annual incentive award payouts and
(y) March 15 of the year following the year to which the payout relates.

 

(c) The Board (or its Compensation Committee) shall review the Executive’s
Salary and Target Annual Incentive no less frequently than annually and may in
its discretion increase (but may not decrease) Executive’s Salary and/or Target
Annual Incentive; and in such event this Agreement shall be deemed amended to
incorporate the increased Salary or Target Annual Incentive effective as of the
date specified for the increase. The payment of any compensation hereunder shall
be subject to applicable withholding and payroll taxes, and such other
deductions as may be required under the Company’s employee benefit plans, and
shall (except to the extent otherwise provided in this Agreement) be paid in
accordance with WellPoint’s normal payroll and incentive administration
practices as they may exist from time to time.

 

5. Annual Equity Incentive Grants.    For each calendar year that commences
during the Term, the Executive shall be entitled to receive equity grants
commensurate with his positions, performance and competitive practice (all as
determined by the Board, or its Compensation Committee, in their sole reasonable
discretion). Annual equity awards to the Executive shall be made no later than
the date that corresponding annual equity awards are first made to other
WellPoint senior executives generally, and shall be on terms and conditions no
less favorable to the Executive than those that apply to corresponding awards to
other WellPoint senior executives generally.

 

6. SERP.    As additional compensation for services performed by the Executive
for the Company, the Executive shall be entitled to a lump-sum cash benefit
based on a percentage of the Executive’s pay (the “Replacement Ratio SERP
Benefit” or the “Benefit”). Subject to the provisions of Sections 13(d), 17(b),
18, and 19(g) below, the Benefit shall be fully vested as of the Effective Date
and shall be paid by WellPoint in a single lump sum on the date that the
Executive’s employment with the Company terminates (the “Termination Date”). The
Benefit shall equal the excess of (a) below over (b) below, but in no event be
less than the amount specified in (c) below where:

 

(a) Is the lump-sum actuarial equivalent, as of the Termination Date, of a
single life annuity (for the actuarially expected life of the Executive as of
the day before the Termination Date) that is paid in equal monthly installments
beginning on the Termination Date (a “Single Life Annuity”), in an annual amount
equal to fifty percent (50%) of the Executive’s average Annual Pay (as
determined below) for the three (3)

 

- 3 -



--------------------------------------------------------------------------------

consecutive calendar years of his final ten (10) calendar years of employment
with WellPoint for which his Annual Pay from WellPoint (and its predecessors)
was the highest (such average being his “Final Average Pay”). The Executive’s
lump-sum benefit under the preceding sentence shall be increased by seven and
one-half percent (7.5%) per year (with interpolation for partial years) for the
period that elapses between December 31, 2005, and the earlier of December 31,
2010, and the Termination Date, with the percentage of Final Average Pay on
which the Benefit is based accordingly in no event being larger than 68.75%.

 

(b) Is an amount equal to the sum of the following:

 

(i) The Executive’s “Cash Balance Account Balance” (his “Account Balance”) under
the Anthem Cash Balance Pension Plan (the “Cash Balance Plan”) as of the
Termination Date (or, if payment(s) have been made to, or for the benefit of,
the Executive from his Account Balance prior to the Termination Date, then the
Account Balance that would have existed on the Termination Date had no such
prior payment(s) been made); plus

 

(ii) The Executive’s benefit under the WellPoint (formerly Anthem) Supplemental
Executive Retirement Plan (the “WellPoint SERP”) as of the Termination Date,
expressed as a lump-sum.

 

(c) Is the lump sum amount to which the Executive would have been entitled under
Section 5(b) of that certain Employment Agreement between the Executive and
WellPoint (then known as Anthem Insurance Companies, Inc.) dated as of
October 22, 1999 (the “Prior Employment Agreement”) if the Executive’s
employment had terminated on December 31, 2005, increased by seven and one-half
percent (7.5%) per year (compounded annually, with interpolation for partial
years) for the period (if any) that elapses between December 31, 2005, and the
Termination Date (this benefit referred to as the “Floor SERP”).

 

For purposes of this Section 6, the Executive’s “Annual Pay” for a calendar year
shall include the Executive’s Salary paid in each applicable calendar year
(including amounts deferred from such year into any subsequent calendar year
pursuant to any election made by the Executive under any applicable Company
deferral plan, program or arrangement) and shall also include the amount of the
actual award of cash annual incentive pursuant to Section 4(b) (or pursuant to
corresponding provisions of the Prior Employment Agreement or any future
employment agreement) paid in the calendar year or scheduled for payment in the
calendar year (for purposes of this Agreement, the “Annual Incentive”). For this
purpose, the Annual Incentive for a year shall include (i) payments which would
have been paid during the applicable calendar year but for a deferral election
made by the Executive under any applicable Company deferral plan, program or
arrangement, and (ii) payments of Annual Incentive normally to be paid in the
applicable calendar year but paid for any reason in a prior year, but shall not
include (iii) deferred amounts actually paid in the calendar year pursuant to
deferral elections made in earlier calendar years or (iv) payments of Annual
Incentive normally to be paid in a future year but paid for any reason in
another year. In no event will a payment of Salary or Annual Incentive be
credited for purposes of this Section 6 in more than one year; and in no event
will more than 12 months of Salary nor more than one Annual Incentive be
credited in any one year.

 

- 4 -



--------------------------------------------------------------------------------

Actuarial equivalence under this Section 6 shall be determined in accordance
with Section 2.5(b)(vi) of the Cash Balance Plan (or any successor to such
provision) (disregarding, for this purpose only, (x) any amendment to the Cash
Balance Plan after the Effective Date whose effect is to reduce the Benefit paid
to the Executive, and (y) any change (up or down) in the mortality assumptions
in such section or in the 30-year Treasury rate interest assumption from that
specified by the Commissioner of the Internal Revenue Service for November 2005.
The balances referred in clause (b)(i) above, and the benefit referred to in
clause (b)(ii) above, shall be determined after disregarding the effect of any
contributions the Executive (as distinguished from the Company) may have himself
made.

 

7. Benefits.    In addition to the payments and benefits described in Sections
4, 5 and 6 of this Agreement the Executive shall:

 

(a) be entitled to participate, during the Term, in all fringe benefits,
perquisites, paid time off programs, incentive plans, and retirement programs,
both tax-qualified and non-qualified (including, without limitation, the DEC
program), that may be provided to WellPoint senior executives generally, in
accordance with the provisions of any such programs or plans; provided, however,
that the Executive shall not be entitled to participate in (x) any plan
providing severance benefits (except as provided in Section 9 for certain
terminations of employment after expiration of the Term), or (y) any
supplemental executive retirement plan providing benefits of the type provided
under Section 6 (other than the WellPoint SERP referred to in Section 6(b)(ii));

 

(b) be entitled to participate, during the Term, in any life, disability or
other similar insurance plans and programs, medical and dental plans and
programs, and or other employee welfare benefit plans and programs that may be
provided to WellPoint senior executives generally, in accordance with the
provisions of such plans and programs; and

 

(c) be entitled, for himself and his eligible dependents, to post-retirement
medical, hospital and health coverage equivalent to the coverage under the plan
that is provided by WellPoint for its retired key executives from time to time
but with post-retirement eligibility determined in accordance with the
provisions of such plan as in effect on October 22, 1999, and subject to the
payment of whatever contribution such plan requires other similarly-situated
retirees to pay for such coverage; provided, however, that (i) if WellPoint
terminates the Executive’s employment for Cause, then the post-retirement
medical coverage of the Executive shall be forfeited; and (ii) if the Executive
willfully and materially breaches the covenants in Section 19 (other than
Section 19(b)), then participation in such post-retirement medical coverage
shall forthwith cease, for which purpose a breach shall be deemed willful if
such breach remains uncured, to the extent curable, ten (10) days after the
Executive receives written notice of such breach from WellPoint; and further
provided, however, that if the Executive is receiving continued medical,
hospital and health coverage under Section 14(e), the post-retirement medical
hospital and health coverage under this Section 7(c) shall commence upon
expiration of coverage under Section 14(e).

 

- 5 -



--------------------------------------------------------------------------------

8. Business Expenses.    WellPoint shall, in accordance with and to the extent
of its policies applicable to executive officers of WellPoint generally, pay all
business expenses reasonably incurred by the Executive in performing his duties
under this Agreement. The Executive shall account promptly for all such business
expenses in the manner prescribed by WellPoint and shall submit, on request, all
records necessary to confirm the business purpose for such expenses in
accordance with WellPoint’s expense reimbursement policies. The Executive shall
be entitled during the Term to the use of corporate aircraft in accordance with
corporate policies.

 

9. Termination of the Term.    The Term shall terminate upon the occurrence of
any of the following:

 

(a) the death of the Executive;

 

(b) the Executive becoming entitled to receive long-term disability benefits
under the long-term disability plan or program of the Company that applies to
him (“Disability”);

 

(c) the termination of his employment by the Executive for Good Reason (as
defined and determined below);

 

(d) the termination of his employment by WellPoint for Cause (as defined and
determined below);

 

(e) the termination of his employment by WellPoint, other than for Cause or in a
Retirement;

 

(f) the termination of his employment upon a Retirement (as defined below); and

 

(g) upon expiration of the Term pursuant to a Non-extension Notice given by
either Party.

 

If the Term is terminated pursuant to a Non-extension Notice but for any reason
the Executive continues as an employee of WellPoint following such expiration of
the Term, such employment shall be employment at will, provided, however, that:

 

(i) the Executive shall remain subject to the obligations of Section 19 through
22 (relating to noncompetition and related matters) during such at will
employment and after the termination thereof to the extent set forth in those
Sections;

 

(ii) the Executive and WellPoint shall remain subject to the obligations of
Sections 26, 28, and 30 (relating to governing law, arbitration and jury trials)
during such at will employment and after the termination thereof to the extent
set forth in those Sections;

 

(iii) upon any termination of such at will employment the Executive shall be
entitled to payment of the Accrued Obligations (as defined in Section

 

- 6 -



--------------------------------------------------------------------------------

10(a)) and to any payments and benefits due under any Company Arrangement (as
defined in Section 10(b));

 

(iv) upon termination of such at will employment by the Executive for any
reason, the Executive shall be entitled to the Replacement Ratio SERP Benefit
under Section 6 and to post-retirement medical coverage under Section 7(c); and

 

(v) during such employment after the end of the Term and upon termination of
such at will employment by WellPoint for any reason other than for Cause, the
Executive shall be entitled (in addition to the post-termination benefits
described in clauses (iii) and (iv)) to:

 

(A) notwithstanding clause (x) of Section 7(a), severance benefits under the
applicable terms of any applicable Company Arrangement; and

 

(B) the protections and benefits provided in Section 23 (relating to certain
additional payments), Section 29 (relating to interest on late payments),
Section 33 (relating to indemnification and advancement) and Sections 24 through
26 and Sections 34 through 39 (relating to miscellaneous issues).

 

The term “Good Reason” shall mean (i) a reduction in the Executive’s Salary, or
Target Annual Incentive or the failure to grant to the Executive an annual
equity incentive grant consistent with Section 5, (ii) a reduction in
Executive’s benefits below the level of other WellPoint senior executives,
(iii) a material diminution in Executive’s authorities, responsibilities,
status, offices or titles, provided, however, that the appointment of a Lead
Director for the Board shall not be deemed to be a diminution under this clause,
(iv) a change in the Executive’s reporting relationship from direct supervision
by the Board, (v) an assignment to the Executive of duties inconsistent with his
positions or of authorities materially less than those that exist as of the
Effective Date or are required by Section 3, (vi) an assignment to a principal
business location outside of the greater Indianapolis area or the imposition of
business travel obligations substantially greater than the Executive’s business
travel obligations as of the Effective Date, (vii) failure of any successor to
WellPoint, or to substantially all of WellPoint’s business and assets, to
promptly assume and continue the Company’s obligations under this Agreement; or
(viii) any other material breach of this Agreement by the Company. In order for
a termination of his employment by the Executive for “Good Reason” to be
effective, the Executive must give to WellPoint, directed to the attention of
the Chairman of the Compensation Committee of the Board, at least sixty
(60) calendar days advance written notice of his intent to terminate his
employment for “Good Reason” specifying the events that constitute “Good Reason”
and such written notice must be received by WellPoint no more than one hundred
eighty (180) calendar days after the Executive learns of such events. Once
written notice is received by WellPoint, WellPoint shall have thirty
(30) calendar days within which to cure or remedy the events giving rise to the
Executive’s notice. If the events specified in such notice are fully and timely
cured or remedied to the extent curable, there shall be no “Good Reason” for the
Executive terminating his employment on the basis of those events, and the
Executive shall not be entitled to the payments set forth in Section 14 on the
basis of those events. If the event specified in such notice are not fully and
timely cured or remedied, “Good Reason” shall not

 

- 7 -



--------------------------------------------------------------------------------

exist on the basis of those events unless the Executive terminates his
employment within sixty (60) days after the end of the applicable thirty
(30) day cure period.

 

The term “Cause” shall mean that the Executive (i) has been convicted of a
felony, (ii) has engaged in an activity which, if the subject of a criminal
prosecution, would result in conviction of a felony involving dishonesty or
fraud, or (iii) has willfully engaged in gross misconduct materially damaging or
materially detrimental to the Company. In order to be effective, the Board must
give the Executive at least sixty (60) calendar days advance written notice of
its intent to terminate his employment for “Cause” specifying the events that
the Board believes constitute Cause; such notice must be received by the
Executive no more than one hundred eighty (180) calendar days after the Board
learns of such events; and the termination for Cause must be pursuant to a
resolution adopted at a meeting of the Board by the affirmative vote of a
majority of the directors then in office (excluding any director whom the Board
reasonably determines was a party to the events that the Board determines to
constitute Cause), which resolution specifies the specific grounds on which the
termination for Cause is based, and which grounds must have been set forth in
the original Cause notice. For the purpose of determining the Executive’s
entitlements and obligations under any Company Arrangement, no termination of
his employment prior to the end of the then-scheduled Term shall be treated as
having been for “cause” (or its equivalents) unless it is for Cause as defined
in (and determined under) this paragraph. A termination of the Executive’s
employment with WellPoint by either the Executive or WellPoint for any reason
shall be deemed to be a termination by WellPoint for Cause if “Cause” (as
defined and determined above, including without limitation providing written
notice specifying the events giving rise to Cause within 180 days of the Board
learning of such event or events and having the requisite Board vote to
determined Cause) exists at the time of such termination, and Section 13 (rather
than Section 10, 11, 12 or 14) shall apply to such termination.

 

The term “Retirement” shall mean (i) any termination of the Executive’s
employment by either Party (including upon expiration of the Term by reason of a
Non-extension Notice given by either Party) that is effective on or after the
date the Executive attains age sixty-two (62), other than a termination of his
employment by WellPoint for Cause; (ii) any termination of the Executive’s
employment that is mutually agreed by the Executive and the Board (or its
Compensation Committee) to be a Retirement; (iii) any termination of his
employment by the Executive pursuant to a Non-extension Notice given by the
Executive to the Company at least one year prior to the Termination Date; or
(iv) any termination of his employment by the Executive, on at least six months’
notice to the Company, that the Executive determines to be required by his
personal or family circumstances.

 

The term “Pro-Rata Annual Bonus” shall mean an amount equal to the Annual
Incentive for the year in which the Executive’s employment terminates determined
as if he had remained fully employed through the payment date for such annual
incentive times a fraction, the numerator of which is the number of days that
elapsed in such year through the Termination Date and the denominator of which
is 365.

 

The term “Office Support Stipend” shall mean an amount equal to $95,000 per year
for the two-year period following the Termination Date (payable not less
frequently than quarterly) for office and secretarial support, provided that the
Executive has maintained an office with secretarial support during such period
preceding each quarterly payment.

 

- 8 -



--------------------------------------------------------------------------------

In the event of any termination of the Term or of the Executive’s employment
with the Company, the Executive shall be under no obligation to seek other
employment or otherwise mitigate any obligation of the Company under this
Agreement or otherwise, and there shall be no offset against amounts or benefits
due the Executive, under this Agreement or otherwise, on account of any
remuneration or other benefit earned or received by the Executive after such
termination, except that post-termination or post-retirement medical, hospital
and health coverage under Section 7(c) or 14(e) shall be secondary to any
medical, hospital and health coverage to which the Executive (and his eligible
dependents) becomes eligible under a plan of a subsequent employer.

 

10. Death.    In the event the Executive’s employment terminates by reason of
his death, WellPoint shall have no further obligations or liabilities under this
Agreement except that it shall pay or provide the following benefits to the
Executive’s estate, legal representatives or beneficiary(ies) as designated or
determined under Sections 25 and 36 below, subject to the terms of Sections
17(b) and 18 below:

 

(a) Any unpaid Salary for the period prior to the Termination Date, any earned
but unpaid Annual Incentive for years ended before the Termination Date, any
reimbursement for any unreimbursed business expenses properly incurred by the
Executive in accordance with Company policy prior to the Termination Date, and
accrued vacation pay to the extent payment is required by applicable law
(collectively, the “Accrued Obligations”);

 

(b) Any other payment or benefit to which the Executive (or his beneficiaries)
is entitled pursuant to the applicable terms of any applicable Company plan,
program, corporate governance document, agreement or arrangement (including,
without limitation, the terms of Section 7(c) above, of Sections 23, 31 and 33,
below, and of any deferred compensation, life or disability insurance, 401(k),
or similar plans or programs in which the Executive participates and pursuant to
any equity or long-term incentive plan or award agreements) (collectively,
“Company Arrangements”);

 

(c) The Replacement Ratio SERP Benefit, determined on the basis of the
Executive’s actuarial life expectancy immediately before his death, and paid as
provided in Section 6;

 

(d) Treatment of “Equity” (as defined in Section 15) in accordance with
Section 15; and

 

(e) A Pro-Rata Annual Bonus.

 

11. Disability.    In the event the Executive’s employment terminates upon his
Disability, WellPoint shall have no further obligations or liabilities under
this Agreement except that WellPoint shall pay or provide to the Executive the
following benefits, subject to the terms of Sections 17(b) and 18 below:

 

(a) The Accrued Obligations, and payments and benefits due under any Company
Arrangement;

 

- 9 -



--------------------------------------------------------------------------------

(b) The Replacement Ratio SERP Benefit determined and paid as provided under
Section 6;

 

(c) Treatment of Equity as described in Section 15; and

 

(d) A Pro-Rata Annual Bonus.

 

12. Retirement.    In the event that the Executive’s employment terminates upon
a Retirement, WellPoint shall have no further obligations or liabilities under
this Agreement except that it shall pay or provide to the Executive the
following benefits, subject to the terms of Sections 17(b) and 18 below:

 

(a) The Accrued Obligations, and payments and benefits due under any Company
Arrangement;

 

(b) The Replacement Ratio SERP Benefit, determined and paid as provided in
Section 6;

 

(c) Treatment of Equity as described in Section 15;

 

(d) A Pro-Rata Annual Bonus; and

 

(e) The Office Support Stipend.

 

If a Retirement is scheduled to occur by reason of a Non-extension Notice or by
approval of the Board, the provisions of Section 10, 11, 13 or 14 (as
applicable) shall govern instead of this Section 12 in the event of the
Executive’s death or disability or termination by WellPoint of the Executive for
Cause, or termination of employment by the Executive for Good Reason, prior to
the date of Retirement.

 

13. WellPoint-Initiated For Cause.    In the event that WellPoint terminates
Executive’s employment for Cause:

 

(a) WellPoint shall have no further obligations or liabilities to the Executive
under this Agreement except for the Accrued Obligations and payments and
benefits due under any Company Arrangement and payment of the Replacement Ratio
SERP Benefit determined and paid as provided under Section 6 (except as
otherwise provided in Section 13(d) hereof);

 

(b) Equity consisting of stock options that have not been exercised prior to the
Termination Date and restricted stock that has not vested prior to the
Termination Date shall be forfeited;

 

(c) The Executive shall forfeit Executive’s rights to post-retirement medical
coverage under Section 7(c); and

 

(d) The Executive shall forfeit the Executive’s rights to that portion of the
Replacement Ratio SERP Benefit equal to the excess (if any) of (i) the entire
Benefit, over (ii) the Floor SERP; provided that in the case of the last
sentence of the definition of “Cause” this clause (d) shall only apply if the
Board makes a determination that Cause

 

- 10 -



--------------------------------------------------------------------------------

existed at the time of termination of the Executive’s employment prior to the
third anniversary of the Termination Date.

 

14. Termination by WellPoint (Other Than For Cause or in a Retirement) or by the
Executive for Good Reason.    In the event the Executive’s employment is
terminated by WellPoint (other than for Cause or in a Retirement) or is
terminated by the Executive for Good Reason, WellPoint shall have no further
obligations or liabilities under this Agreement except that WellPoint shall pay
or provide to the Executive the following benefits, subject to the terms of
Section 18 below:

 

(a) The Accrued Obligations, and payments and benefits due under any Company
Arrangement;

 

(b) The Replacement Ratio SERP Benefit, determined and paid as provided in
Section 6;

 

(c) Treatment of Equity as described in Section 15;

 

(d) An amount equal to three (3) times the sum of (A) the Executive’s Salary,
plus (B) the Executive’s Target Annual Incentive, in each case as in effect on
the Termination Date in accordance with this Agreement, paid in periodic
installments in accordance with WellPoint’s normal payroll practices for the
salary of senior executives as they may exist from time to time over the period
beginning on the Termination Date (subject, for avoidance of doubt, to
Section 17(b)) and ending on the third anniversary of such date;

 

(e) Continued coverage of the Executive and his eligible dependents in all
employee health, medical, hospital and life insurance plans, programs or
arrangements (including but not limited to all group health, vision, dental,
prescription drug, and life insurance, but not including travel accident
insurance or disability income replacement plans) in which the Executive and/or
his eligible dependents participated immediately prior to the Termination Date
(disregarding any termination of the Executive’s participation in such plans
which constitutes Good Reason), as from time to time in effect, over the period
beginning on the Termination Date and ending on the third anniversary of such
date, at a cost to the Executive not exceeding the employee premiums or other
employee contributions applicable to WellPoint’s actively employed senior
executives generally for coverage under each such respective plan and on the
same terms and conditions generally applicable to WellPoint’s actively employed
senior executives;

 

(f) A Pro-Rata Annual Bonus; and

 

(g) The Office Support Stipend.

 

15. Equity Treatment.

 

(a) In the event the Executive’s employment with the Company terminates in a
termination governed by Section 10, 11, 12 or 14 (relating, respectively, to
death, Disability, Retirement and termination without Cause or for Good Reason),
then in

 

- 11 -



--------------------------------------------------------------------------------

addition to the other benefits described in Sections 10, 11, 12 and 14 (as
applicable), the Executive shall be entitled to:

 

(i) Full vesting, and immediate exercisability and non-forfeitability, in each
case as of the Termination Date and subject only to the provisions of Sections
15(b), 18 and 19(g) below, for all outstanding stock options, stock appreciation
rights, restricted stock, performance shares, and other equity awards (“Equity”)
granted to the Executive at any time prior to the calendar year in which the
Termination Date occurs, with all vested shares being freely transferable as of
the Termination Date (or, to the extent that the vesting or exercisability of an
Equity award is conditioned on returning, and not revoking, a release pursuant
to Section 18, the date that such release becomes irrevocable), without
contractual or similar restrictions, except to the extent otherwise provided in
Section 15(b) below or required by law;

 

(ii) Full vesting, and immediate exercisability and non-forfeitability, in each
case as of the Termination Date and subject only to the provisions of Sections
15(b), 18 and 19(g) below, for all Equity granted to the Executive in the year
in which the Termination Date occurs as part of his annual incentive pursuant to
Section 4(b) for performance during the calendar year prior to the calendar year
in which the Termination Date occurs, with all vested shares being freely
transferable as of the Termination Date (or, to the extent that the vesting or
exercisability of an Equity award is conditioned on returning, and not revoking,
a release pursuant to Section 18, the date that such release becomes
irrevocable), without contractual or similar restrictions, except to the extent
otherwise provided in Section 15(b) below or required by law; and

 

(iii) Unless greater vesting or exercisability is provided under the Company
Arrangements that would apply in the absence of this Agreement, full vesting and
immediate exercisability, in each case as of the Termination Date and subject
only to the provisions of Sections 15(b), 18 and 19(g) below, for a fraction of
each Equity award granted to the Executive in the calendar year in which the
Termination Date occurs, the numerator of which is the number of days in such
year through the Termination Date and the denominator of which is 365, with all
vested shares being freely transferable as of the Termination Date (or, to the
extent that the vesting or exercisability of an Equity award is conditioned on
returning, and not revoking, a release pursuant to Section 18, the date that
such release becomes irrevocable), without contractual or similar restrictions,
except to the extent otherwise provided in Section 15(b) below or required by
law; provided that, in the case of awards for the calendar year of termination
required under Section 5 that have not yet been granted as of the Termination
Date, the benefit shall instead be a prompt cash payment equal to one hundred
and fifty percent (150%) of his annualized Salary on the Termination Date for
the year of termination multiplied by such fraction.

 

(iv) Each stock option, stock appreciation right, and analogous Equity award
that was granted to the Executive at any time, and is outstanding as of the
Termination Date, shall remain exercisable for the maximum period provided

 

- 12 -



--------------------------------------------------------------------------------

under the applicable terms of the applicable Company Arrangements; provided that
in the case of death, Disability, a termination without Cause or for Good Reason
or a Retirement, any such Equity award granted to the Executive on or after the
Effective Date shall remain outstanding at least through the earlier of (x) the
fifth anniversary of the Termination Date and (y) the expiration of its maximum
stated term.

 

(b) In the event that the Executive’s employment with the Company terminates in
a termination governed by Section 12 (relating to Retirement), then in addition
to the other benefits described in Section 12, (i) any Equity award that
consists of stock options, stock appreciation rights, or the like shall become
exercisable only on the date(s) that would have applied under the Company
Arrangements that would have governed such award in the absence of this
Agreement, with such Company Arrangements applied as if the Executive’s
employment had continued indefinitely, and (ii) any Equity award, other than
those covered in clause (i) of this Section 15(b), shall become freely
transferable only on the date(s) that would have applied under the Company
Arrangements that would have governed such award in the absence of this
Agreement, with such Company Arrangements applied as if the Executive’s
employment had continued indefinitely.

 

(c) To the extent that any Equity award vests for tax purposes, but remains
effectively non-transferable pursuant to Section 15(b)(ii) or otherwise, then
(x) a sufficient number of shares shall be withheld by WellPoint to satisfy all
income and other tax withholding obligations relating thereto (based on the fair
market value of the shares as of the date of vesting) and (y) a sufficient
number of additional shares that are subject to transfer restrictions shall be
released from such restrictions so that the Executive may, by selling such
shares, generate cash (based on the fair market value of the shares as of the
date of vesting) equivalent to all income and other taxes that are incurred by
him in connection with such vesting and that are not satisfied through
withholding.

 

(d) Nothing in this Section 15 shall be construed to require WellPoint to
register any shares or other securities under the Securities Act of 1933 or take
any other action to eliminate any restriction on transfer imposed by applicable
law.

 

16. Modifications to Benefits Upon Certain Terminations In Connection With
Change in Control.    In the event the Executive’s employment is terminated in a
termination governed by Section 14, and such termination occurs either within
three years before, or within two years after, a “Change in Control” (as defined
below), the amount due (if any) under Section 14(d) (or the remaining balance of
such amount if the termination of employment occurred before the Change in
Control occurred) shall be paid in a single lump sum (without discount and
subject to Section 17(b)) within ten (10) days after the later of the
Termination Date and the date of the pertinent Change in Control.

 

For purposes of this Agreement, “Change in Control” shall mean the occurrence of
any of the following events with respect to WellPoint (excluding, however, any
such event arising out the merger between WellPoint (then known as Anthem, Inc.)
and WellPoint Health Networks, Inc. effective November 30, 2004):

 

- 13 -



--------------------------------------------------------------------------------

(a) any person (as such term is used in Rule 13d-5 of the Securities and
Exchange Commission (“SEC”) under the Securities Exchange Act of 1934 (the
“Exchange Act”) or group (as such term is defined in Section 13(d) of the
Exchange Act), other than a subsidiary of WellPoint or any employee benefit plan
(or any related trust) of the Company, becomes the beneficial owner (as defined
in Rule 13d-3 under the Exchange Act) of 20% or more of the common stock of
WellPoint (“Common Stock”) or of other voting securities representing 20% or
more of the combined voting power of all voting securities WellPoint; provided,
however, that:

 

(i) no Change in Control shall be deemed to have occurred solely by reason of
any such acquisition by a corporation with respect to which, after such
acquisition, more than 60% of both the common stock of such corporation and the
combined voting power of the voting securities of such corporation are then
beneficially owned, directly or indirectly, by the persons who were the
beneficial owners of the Common Stock and other voting securities of WellPoint
immediately before such acquisition, in substantially the same proportion as
their ownership of the Common Stock and other voting securities of WellPoint
immediately before such acquisition;

 

(ii) once a Change in Control occurs under this subsection (a), the occurrence
of the next Change in Control (if any) under this subsection (a) shall be
determined by reference to a person or group other than the person or group
whose acquisition of beneficial ownership created such prior Change in Control
unless the original person or group has in the meantime ceased to own 20% or
more of the Common Stock or other voting securities representing 20% or more of
the combined voting power of all voting securities of WellPoint; or

 

(b) within any period of thirty-six (36) or fewer consecutive months individuals
who, as of the first day of such period were members of the Board (the
“Incumbent Directors”) cease for any reason to constitute at least 75% of the
members of the Board; provided, however, that

 

(i) any individual who becomes a member of the Board after the first day of such
period whose nomination for election to the Board was approved by a vote or
written consent of at least 75% of the members of the Board who are then
Incumbent Directors shall be considered an Incumbent Director, but excluding,
for this purpose, any such individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of WellPoint (as such terms are used in Rule 14a-11 of
the SEC under the Exchange Act); and

 

(ii) once a Change in Control occurs under this subsection (b), the occurrence
of the next Change in Control (if any) under this subsection (b) shall be
determined by reference to a period of thirty six (36) or fewer consecutive
months beginning not earlier than the date immediately after the date of such
prior Change in Control; or

 

(c) closing of a transaction which is any of the following:

 

- 14 -



--------------------------------------------------------------------------------

(i) a merger, reorganization or consolidation of WellPoint (“Merger”), after
which (A) the individuals and entities who were the respective beneficial owners
of the Common Stock and other voting securities of WellPoint immediately before
such Merger do not beneficially own, directly or indirectly, more than 60% of,
respectively, the Common Stock or the combined voting power of the common stock
and voting securities of the corporation resulting from such Merger, in
substantially the same proportion as their ownership of the Common Stock and
other voting securities of WellPoint immediately before such Merger;

 

(ii) a Merger after which individuals who were members of the Board immediately
before the Merger do not comprise a majority of the members of the board of
directors of the corporation resulting from such Merger;

 

(iii) a sale or other disposition by WellPoint of all or substantially all of
the assets owned by it (a “Sale”) after which (A) the individuals and entities
who were the respective beneficial owners of the Common Stock and other voting
securities of WellPoint immediately before such Sale do not beneficially own,
directly or indirectly, more than 60% of, respectively, the Common Stock or the
combined voting power of the common stock and voting securities of the
transferee of substantially all of WellPoint’s assets in such Sale in
substantially the same proportion as their ownership of the Common Stock and
other voting securities of WellPoint immediately before such Sale;

 

(iv) a Sale after which individuals who were members of the Board immediately
before the Sale do not comprise a majority of the members of the board of
directors of the transferee corporation that acquired substantially all of
WellPoint’s assets; or

 

(v) a liquidation of WellPoint.

 

17. Payment of Compensation and Benefits Described in Sections 9 through
16.    The compensation and benefits specified in Sections 9 through 16 shall be
paid as follows:

 

(a) Any Accrued Obligation shall be paid or provided within ten (10) days
following the Termination Date, or within 10 days’ following such later date as
it first becomes due and owing. Any payment or benefit under any Company
Arrangement shall be paid or provided within ten (10) days following the date it
first becomes due and owing. Subject in all events to the provisions of
Section 18 below, any Pro-Rata Annual Bonus shall be paid not later than the
date on which payment of the annual incentive bonus for such year is paid to
other WellPoint senior executives generally; but in no event later than
March 15th of the year following the applicable performance period. All other
amounts and benefits specified in Sections 9 through 16 shall be paid or
provided as specified therein.

 

(b) Notwithstanding anything in this Agreement or elsewhere to the contrary:

 

(i) If payment or provision of any amount or other benefit at the time otherwise
specified in this Agreement or elsewhere would subject such amount or

 

- 15 -



--------------------------------------------------------------------------------

benefit to additional tax pursuant to Section 409A(a)(1)(B) of the Code, and if
payment or provision thereof at a later date would avoid any such additional
tax, then such payment or benefit shall be postponed to the earliest date on
which such amount or benefit can be paid or provided without incurring any such
additional tax, at which time it shall be paid or provided with interest for the
period of delay, compounded annually (with interpolation for partial years), at
the prime lending rate as published in The Wall Street Journal and in effect as
of the date the payment or benefit should otherwise have been provided; which
for the avoidance of doubt in the case of any payment pursuant to Section 16
shall mean that such payment shall be paid, to the extent possible, in
accordance with Section 14(d).

 

(ii) If any payment or benefit permitted or required under this Agreement, or
otherwise, is reasonably determined by either Party to be subject for any reason
to a material risk of additional tax pursuant to Section 409A(a)(1)(B) of the
Code, then the Parties shall promptly agree in good faith on appropriate
provisions to avoid such risk without materially changing the economic value of
this Agreement to either Party.

 

18. Execution of Release.    As a condition precedent to receiving any payment
or benefit (other than the Accrued Obligations) pursuant to Sections 10, 11, 12,
14 or 15 above, the Executive (or in the event of the Executive’s death, the
executor(s) of his estate) shall first execute, deliver to WellPoint not later
than sixty (60) days after the Termination Date (or in the event of the
Executive’s death, not later than the earlier of one hundred fifty (150) days
after the date of his death and March 1 of the calendar year following the year
of his death), and not timely revoke, a Release in substantially the form
attached as Attachment A to this Agreement.

 

19. Restrictive Covenants.

 

(a) Confidentiality.

 

(i) The Executive recognizes that the Company derives substantial economic value
from information created and used in its business which is not generally known
by the public, including, but not limited to, plans, designs, concepts, computer
programs, formulae, and equations; product fulfillment and supplier information;
customer and supplier lists, and confidential business practices of the Company
and any of its customers, vendors, business partners or suppliers; profit
margins and the prices and discounts the Company obtains or has obtained or at
which it sells or has sold or plans to sell its products or services (except for
public pricing lists); manufacturing, assembling, labor and sales plans and
costs; business and marketing plans, ideas, or strategies; confidential
financial performance and projections; employee compensation; employee staffing
and recruiting plans and employee personal information; and other confidential
concepts and ideas related to the Company’s business (collectively,
“Confidential Information”). The Executive expressly acknowledges and agrees
that by virtue of his employment with the Company, the Executive will have
access and will use in the course of the Executive’s duties certain Confidential
Information and that Confidential Information constitutes trade secrets and
confidential and proprietary business information of the Company, all of which
is the exclusive property of the

 

- 16 -



--------------------------------------------------------------------------------

Company. For purposes of this Agreement, Confidential Information includes the
foregoing and other information protected under the Indiana Uniform Trade
Secrets Act (the “Act”), or to any comparable protection afforded by applicable
law, but does not include information that the Executive establishes by clear
and convincing evidence, is or may become known to the Executive or to the
public from sources outside the Company and through means other than a breach of
this Agreement.

 

(ii) The Executive agrees that he will not for himself or for any other person
or entity, directly or indirectly, without the prior written consent of
WellPoint, and except as reasonably related to his performing services for the
Company, while employed by the Company and thereafter: (i) use Confidential
Information for the benefit of any person or entity other than the Company;
(ii) remove, copy, duplicate or otherwise reproduce any document or tangible
item embodying or pertaining to any of the Confidential Information; or
(iii) while employed and thereafter, publish, release, disclose or deliver or
otherwise make available to any third party any Confidential Information by any
communication, including oral, documentary, electronic or magnetic information
transmittal device or media. Upon termination of employment, the Executive shall
return to WellPoint all Confidential Information and all other property of the
Company. This obligation of non-disclosure and non-use of information shall
continue to exist for so long as such information remains Confidential
Information. Further, to the extent that any Confidential Information is held by
an arbitrator or court of competent jurisdiction not to be a trade secret within
the meaning of the Trade Secrets Act, the prohibition against using or
disclosing such information shall expire one (1) year after the Termination
Date.

 

(b) Disclosure and Assignment of Inventions and Improvements.

 

(i) The Executive’s duties under this Agreement include the consideration, or
direct or indirect supervision of employees who consider, in what manner and by
what methods or devices the products, services, processes, equipment or systems
of the Company and any customer or vendor of the Company might be improved. In
the event the Executive knowingly, alone or with others, makes, discovers,
creates or conceives in the course of the Executive’s employment with the
Company any improvement, invention, research, development, discovery, design,
code, model, suggestion or innovation (collectively, and including any
improvement in any of the foregoing made within one year after the Termination
Date, called “Work Product”), promptly upon reasonable request by the Board’s
Compensation Committee or by WellPoint’s General Counsel, the Executive shall
promptly give such Compensation Committee or such General Counsel (or their
designee) full details of such Work Product. The Executive acknowledges that the
Work Product is the property of the Company. To the extent that any of the Work
Product is capable of protection by copyright, the Executive acknowledges that
it is created within the scope of the Executive’s employment and is a work made
for hire. To the extent that any such material may not be a work made for hire,
the Executive hereby assigns to WellPoint all rights in such material. To the
extent that any of the Work Product

 

- 17 -



--------------------------------------------------------------------------------

is an invention, discovery, process or other potentially patentable subject
matter (the “Inventions”), the Executive hereby assigns to WellPoint all right,
title, and interest in and to all Inventions. The Company acknowledges that the
assignment in the preceding sentence does not apply to any Invention that the
Executive develops entirely on his own time without using the Company’s
equipment, supplies, facilities or trade secret information, except for those
Inventions that either:

 

(A) relate at the time of conception or reduction to practice of the Invention
to the Company’s business, or actual or demonstrably anticipated research or
development of the Company, or

 

(B) result from any work performed by the Executive for the Company.

 

Execution of this Agreement constitutes the Executive’s acknowledgment of
receipt of written notification of this Section and of notice of the general
exception to assignments of Inventions provided under the Uniform Employee
Patents Act, in the form adopted by the state having jurisdiction over this
Agreement or provision, or any comparable applicable law.

 

(ii) The Executive shall sign such further documents as the General Counsel of
WellPoint may reasonably request to carry out the purposes of this
Section 19(b).

 

(c) Non-Competition.    During the Term, and during any period in which the
Executive is employed by the Company after the Term, and for a period of two
(2) years after the Termination Date, the Executive will not personally, without
the prior written consent of WellPoint, directly or indirectly (through aid or
assistance to others) seek or obtain a Competitive Position in a Restricted
Territory performing Restricted Activity with a Competitor, as those terms are
defined herein.

 

(i) “Competitive Position” means any employment or performance of services with
a Competitor (x) in which the Executive has duties for such Competitor that are
the same or similar to those services performed by the Executive for the
Company, or (y) in which Executive will use any Confidential Information of the
Company.

 

(ii) “Restricted Territory” means any geographic area in which the Company does
business.

 

(iii) “Restricted Activity” means any activity for which the Executive had
executive responsibility for the Company within the thirty-six (36) months prior
to the Termination Date or about which the Executive had Confidential
Information.

 

(iv) “Competitor” means any entity or individual (other than the Company),
engaged in management of network based managed care plans and programs, or the
performance of managed care services, health insurance, long

 

- 18 -



--------------------------------------------------------------------------------

term care insurance, dental, life and disability life insurance, behavioral
health, vision, flexible spending accounts and COBRA administration or other
product or services substantially the same or similar to those offered by the
Company while the Executive was employed, or other products or services offered
by the Company within twelve (12) months of the Termination Date if the
Executive had responsibility for, or Confidential Information about, such other
products or services while the Executive was employed by the Company.

 

(d) Non-Solicitation of Customers.    During the Term, and during any period in
which the Executive is employed by the Company after the Term, and for a period
of two (2) years after the Termination Date, Executive will not personally,
either individually or as a employee, partner, consultant, independent
contractor, owner, agent, or in any other capacity, directly or indirectly
(through aid or assistance to others), for a Competitor of the Company as
defined in Section 19(c)(iv) above: (i) solicit business from any client or
account of the Company with which the Executive had contact, or responsibility
for, or about which the Executive had knowledge of Confidential Information by
reason of Executive’s employment with the Company, or (ii) solicit business from
any client or account which was pursued by the Company and with which the
Executive had contact, or responsibility for, or about which the Executive had
knowledge of Confidential Information by reason of the Executive’s employment
with the Company, within the twelve (12) month period prior to termination of
employment. For purposes of this provision, an individual policyholder in a plan
maintained by the Company or by a client or account of the Company shall not be
considered a client or account subject to this restriction.

 

(e) Non-Solicitation of Employees.    During the Term, and during any period in
which the Executive is employed by the Company after the Term, and a period of
two (2) years after the Termination Date, the Executive will not personally,
either individually or as a employee, partner, consultant, independent
contractor, owner, agent, or in any other capacity, directly or indirectly
(through aid or assistance to others) solicit, hire, attempt to solicit or hire,
or participate in any attempt to solicit or hire, for any non-Company-affiliated
entity, any person who on, or during the six (6) months immediately preceding,
the date of such solicitation or hire to the Executive’s knowledge (x) is or was
an officer or employee of the Company, or (y) is or was being actively recruited
by the Company for a senior management position while the Executive was employed
by the Company.

 

(f) Non-Disparagement.    Each Party agrees that such Party will not, nor will
such Party cause or assist any other person to, make any statement to a third
party, or take any action (other than statements or actions in the performance
of the Executive’s duties under this Agreement) that is intended to disparage or
harm (or should reasonably be expected to have the effect of disparaging or
harming) the other Party or, in the case of WellPoint, any of WellPoint’s
directors, employees, officers and managers.

 

(g) Return of Consideration.

 

(i) If at any time the Executive willfully and materially breaches any of the
covenants in this Section 19 (other than Section 19(b)) then, to the extent

 

- 19 -



--------------------------------------------------------------------------------

described in clauses (iv) and (v) of this Section 19(g): (1) WellPoint shall
cease to pay any amount otherwise due under Section 14(d) and the Executive
shall repay to WellPoint all amounts received under Section 14(d) (if any);
(2) the Executive shall forfeit any unexercised stock options under any
Designated Plan (defined below); (3) the Executive shall forfeit any restricted
stock or other equity award made under any Designated Plan and outstanding on
the date of breach; (4) the Executive shall forfeit and repay any gain realized
by the Executive within the 24 months prior to such breach from any equity
compensation award under any Designated Plan (including but not limited to the
exercise of any stock option or the sale of any formerly restricted stock within
such period regardless whether the equity award was made within such period);
and (5) the Executive shall forfeit and repay to WellPoint the Replacement Ratio
SERP Benefit to the extent provided for in Section 19(g)(v). A breach of the
covenants of this Section 19 shall be deemed willful if such breach remains
uncured to the extent curable after the Executive receives ten (10) days written
notice of such breach from WellPoint (or in the case of the covenants described
in Section 19(c), if the Executive has not completely ceased the activity
constituting such breach within ten (10) days after the Executive receives
written notice of such breach from WellPoint) and shall be deemed material if
such breach is material whether or not the breach causes material financial harm
to the Company. Any amount forfeited, or required to be repaid, pursuant to this
Section 19(g) shall be paid by the Executive to WellPoint, upon written notice
from the Compensation Committee of the Board, as promptly as reasonably possible
but in no event later than 90 days after such notice, with interest from the
date of initial receipt, exercise or vesting at the prime rate (as published in
The Wall Street Journal) in effect as of such date plus two (2) percentage
points; or, if less, then the maximum interest rate permitted by law.

 

(ii) Any repayment to be made under Section 19(g)(i) shall be made on a gross
basis, without reduction for any taxes incurred. The gain described in
Section 19(g)(i)(4) shall be determined as of the date of the realization event,
and without regard to any subsequent change in the fair market value of a share
of Common Stock. The Company shall have the right to offset any amounts due
under Section 19(g)(i) against any amounts otherwise owed to the Executive by
the Company (whether as wages, vacation pay, or pursuant to any benefit plan or
other compensatory arrangement).

 

(iii) For purposes of this Section 19, a “Designated Plan” is each annual bonus
and incentive plan, stock option, restricted stock, or other equity compensation
or long-term incentive compensation plan of the Company under which Executive
has received any benefit.

 

(iv) The provisions of Section 19(g)(i) shall apply to a breach of the covenants
in Sections 19(a) (relating to confidentiality), 19(d) (relating to
non-solicitation of customers), 19(e) (relating to non-solicitation of
employees) and 19(f) (relating to non-disparagement) only if such breach is
reasonably likely to result in significant financial or reputational harm to the
Company.

 

- 20 -



--------------------------------------------------------------------------------

(v) The amount to be repaid or forfeited under Section 19(g)(i)(2), (3), (4) and
(5) in the event of a breach of the covenants in this Section 19 shall be
limited to:

 

(A) Unexercised stock options, outstanding restricted stock or other Equity
awards, and gain realized from such options, restricted stock or other Equity
awards, only with respect to Equity awards granted after the Effective Date; and

 

(B) A portion of the Replacement Ratio SERP Benefit equal to the excess (if any)
of (x) the entire Benefit, over (y) the Floor SERP; provided that this clause
(B) shall no longer apply on or after the third anniversary of the Termination
Date.

 

(h) Equitable Relief and Other Remedies—Construction.

 

(i) The Executive acknowledges that each of the provisions of Section 19 and of
Section 20 are reasonable and necessary to preserve the legitimate business
interests of the Company, its present and potential business activities and the
economic benefits derived therefrom; that they will not prevent him or her from
earning a livelihood in the Executive’s chosen business and are not an undue
restraint on the trade of the Executive, or any of the public interests which
may be involved.

 

(ii) The Executive agrees that the Company will be damaged by a violation of
Section 19 or of Section 20 and the amount of such damage may be difficult to
measure. The Executive agrees that if the Executive commits or threatens to
commit a breach of any of the covenants and agreements contained in Sections 19
or Section 20, then WellPoint shall have the right, to the extent permitted by
applicable law, to seek to obtain all appropriate injunctive relief from a court
described in Section 27(b), without posting bond therefor, except as required by
law, in addition to any other rights and remedies that may be available at law
or under this Agreement, it being acknowledged and agreed that any such breach
would cause irreparable injury to the Company and that money damages would not
provide an adequate remedy.

 

(i) Severability.    The Parties agree that the covenants contained in
Section 19 and in Section 20 are severable. If an arbitrator or court shall hold
that the duration, scope, area or activity restrictions stated herein are
unreasonable under circumstances then existing, the Parties agree that the
maximum duration, scope, area or activity restrictions reasonable and
enforceable under such circumstances shall be substituted for the stated
duration, scope, area or activity restrictions to the maximum extent permitted
by law.

 

(j) Miscellaneous.    The obligations contained in Section 19 and in Section 20
shall survive the expiration of the Term and the Executive’s employment with the
Company, and shall be fully enforceable thereafter to the extent set forth
therein. Nothing in this Agreement or elsewhere shall prevent any person or
entity: from testifying truthfully, or from making truthful public disclosures,
when required by law,

 

- 21 -



--------------------------------------------------------------------------------

subpoena, court order or the like (including, for the avoidance of doubt, the
listing requirements of any exchange on which the common stock of WellPoint is
traded); from making truthful statements (or making other disclosures) in
confidence to an attorney for the purpose of seeking legal advice; from
testifying truthfully (or from making other disclosures) in any proceeding
governed by Sections 19(h)(ii) or 28 of this Agreement; or from enforcing its or
his rights under this Agreement or otherwise. Nothing in this Agreement shall
prohibit the Executive from copying, and retaining at all times: any document
relating to his personal entitlements and obligations; his personal contacts on
his personal rolodex; his personal correspondence files; and the like.

 

20. Cooperation.    During the Term and continuing through the second
anniversary of the Termination Date, the Executive, upon reasonable request by
the Board or its chairman: will respond and provide information with regard to
matters in which the Executive has knowledge as a result of the Executive’s
employment with the Company; will provide reasonable assistance to the Company
and its representatives in defense of any claims that may be made against the
Company; and will assist WellPoint in the prosecution of any claims that may be
made by the Company, to the extent that such claims may relate to the period of
the Executive’s employment with the Company (or any predecessor); provided, in
each case, that with respect to periods after the Termination Date, WellPoint
shall reimburse the Executive for any out-of-pocket expenses (including, without
limitation, attorneys fees) reasonably incurred in providing such assistance and
that if after the Termination Date the Executive is required to provide more
than fifty (50) hours of assistance in the aggregate after the Termination Date,
then WellPoint shall pay the Executive a reasonable amount of money for his
services at a rate agreed to between the Parties; and provided further that
after the Termination Date such assistance shall not unreasonably interfere with
the Executive’s business or personal obligations. The Executive agrees to
promptly inform WellPoint if the Executive becomes aware of any lawsuits
involving such claims that may be filed or threatened against the Company. The
Executive also agrees to promptly inform WellPoint (to the extent the Executive
is legally permitted to do so) if the Executive is asked to assist in any
investigation of the Company (or its actions), regardless of whether a lawsuit
or other proceeding has then been filed against the Company with respect to such
investigation, and shall not provide such assistance unless legally required.

 

21. Notification of Existence of Agreement.    In the event that the Executive
is offered employment with another employer (including service as a partner of
any partnership or service as an independent contractor) that commences, or is
scheduled to commence, at any time during the Term, or prior to the second
anniversary of the Termination Date, the Executive shall promptly advise said
other employer (or partnership) of the existence of this Agreement and shall
promptly provide said employer (or partnership or service recipient) with a copy
of this Agreement.

 

22. Notification of Subsequent Employment.    The Executive shall report
promptly to WellPoint any employment with another employer (including service as
a partner of any partnership or service as an independent contractor or
establishment of any business as a sole proprietor) that commences, or is
scheduled to commence, prior to the second anniversary of the Termination Date.

 

- 22 -



--------------------------------------------------------------------------------

23. Certain Additional Payments by the Company.

 

(a) Notwithstanding anything elsewhere to the contrary, in the event it shall be
determined that any payment or distribution or benefit (“Payment’) made or
provided by the Company to or for the benefit of the Executive whether pursuant
to this Agreement or otherwise, and determined without regard to any additional
payments required under this Section 23 would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then WellPoint shall pay to the Executive an additional payment
(“Gross-Up Payment”) in an amount such that, after payment by the Executive of
all taxes (including any interest or penalties imposed with respect to such
taxes) including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto (but excluding any tax under Section 409A
of the Code providing for 20% penalties and interest)) and Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon such Payment; provided, however
that for purposes of determining WellPoint’s obligations under this Section 23,
the Executive’s marginal tax rate applied in determination of the Gross-Up
Payment shall not exceed eighty percent (80%) and if such marginal rate exceeds
eighty percent (80%) then a marginal rate of eighty percent (80%) shall be
applied.

 

(b) Subject to the provisions of Section 23(c), all determinations required to
be made under this Section 23, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made in the first instance
by a nationally-recognized independent auditor (the “Accounting Firm”) selected
by WellPoint, which shall provide detailed supporting calculations to both
Parties within a reasonable period of time after being requested by either Party
to do so. All fees and expenses of the Accounting Firm shall be borne solely by
WellPoint. Any Gross-Up Payment, as determined pursuant to this Section 23,
shall be paid by WellPoint to or for the benefit of the Executive within a
reasonable period of time of the receipt of the Accounting Firm’s determination
but in no event later than the date that the relevant Excise Tax payment is due
to be made (through withholding or otherwise). Any determination by the
Accounting Firm shall be binding upon the Parties, except as set forth below. As
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments will not have been made by WellPoint that should
have been made (“Underpayment”), consistent with the calculations required to be
made hereunder. In the event that WellPoint exhausts its remedies pursuant to
Section 23(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by WellPoint
to or for the benefit of the Executive.

 

(c) The Executive shall notify WellPoint in writing of any claim by the Internal
Revenue Service or any other taxing authority that, if successful, would require

 

- 23 -



--------------------------------------------------------------------------------

the payment by WellPoint of the Gross-Up Payment. Such notification shall be
given as soon as practicable but no later than ten (10) business days after the
Executive is informed in writing of such claim and shall apprise WellPoint of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which he gives such notice to WellPoint (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If WellPoint notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

 

(i) give WellPoint any information reasonably requested by WellPoint relating to
such claim;

 

(ii) take such action in connection with contesting such claims as WellPoint
shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by WellPoint;

 

(iii) cooperate with WellPoint in good faith in order to effectively contest
such claim; and

 

(iv) permit WellPoint to participate in any proceedings relating to such claim;

 

provided, however, that WellPoint shall bear, and promptly pay directly, all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 23(c), WellPoint shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as
WellPoint shall determine; provided, however, that if WellPoint directs the
Executive to pay such claim and sue for a refund, WellPoint shall pay the amount
of such claim to the Executive on an interest-free basis and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such payment or with respect to any imputed income with respect to
such payment; and provided further that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, WellPoint’s control of the contest
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and the Executive shall be entitled to settle or contest, as
the

 

- 24 -



--------------------------------------------------------------------------------

case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 

(d) If, after the receipt by the Executive of an amount from WellPoint pursuant
to the next-to-last sentence of Section 23(c), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
WellPoint’s complying with the requirements of Section 23(c)) promptly pay to
WellPoint the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of a payment from WellPoint pursuant to the next-to-last sentence of
Section 23(c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and WellPoint does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such payment shall
not be required to be repaid and the amount of such payment shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.

 

24. Nonalienation of Benefits.    Except as may otherwise be required by law, no
right to receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge,
bankruptcy or hypothecation or to exclusion, attachment, levy or similar process
or assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void and of no effect. Notwithstanding the
foregoing, the Executive’s rights to compensation and benefits may be
transferred as provided in Section 25 below.

 

25. Beneficiary.    Any amounts payable after the death of the Executive under
any Company Arrangement (including any plan referred to in this Agreement) shall
be paid to the designated beneficiary, or if none the default beneficiary,
determined in accordance with such Company Arrangement. Any other amounts
payable pursuant to this Agreement after the death of the Executive shall be
paid to one or more beneficiaries designated by the Executive in writing filed
with the Company during his lifetime, which beneficiary or beneficiaries shall
be subject to change from time to time in writing in like manner without the
consent of any designated beneficiary. A beneficiary may be a trust, an
individual or the Executive’s estate. If the Executive fails to designate a
beneficiary, primary or contingent, then and in such event, such benefit shall
be paid to the surviving spouse of the Executive or, if he shall leave no
surviving spouse, then to the Executive’s estate. If a named beneficiary
entitled to receive any death benefit is not living or in existence at the death
of the Executive or dies prior to asserting a written claim for any such death
benefit or waives in writing his, her or its, claim to any such death benefit,
then and in any such event, such death benefit shall be paid to the other
primary beneficiary or beneficiaries named by the Executive who shall then be
living or in existence, if any, otherwise to the contingent beneficiary or
beneficiaries named by the Executive who shall then be living or in existence,
if any; but if there are no primary or contingent beneficiaries then living or
in existence, such benefit shall be paid to the surviving spouse of the
Executive or, if he shall leave no surviving spouse, then to the Executive’s
estate. If a named beneficiary is receiving or is entitled to receive payments
of any such death benefit and dies before receiving all of the payments due him,
her or it, any remaining benefits shall be paid to the other primary beneficiary
or beneficiaries named by the Executive who shall then be living or in
existence, if any, otherwise to the contingent beneficiary or beneficiaries
named by the Executive who shall then be living or in existence, if any; but if
there are no primary or contingent beneficiaries then

 

- 25 -



--------------------------------------------------------------------------------

living or in existence, the balance shall be paid to the estate of the
beneficiary who was last receiving the payments.

 

26. Governing Law.    This Agreement shall be construed and enforced in
accordance with the laws of the State of Indiana, without regard to its choice
of law principles. The Parties expressly agree that it is appropriate for
Indiana law to apply to: (i) the interpretation of the Agreement; (ii) any
disputes arising out of this Agreement; (iii) any disputes arising out of the
employment relationship of the Parties; and (iv) any and all other disputes
between the Parties.

 

27. Choice of Forum.

 

(a) WellPoint’s principal place of business is in Indiana, and the Executive
understands and acknowledges WellPoint’s desire and need to defend any
litigation against it in Indiana. Accordingly, the Parties agree that any claim
of any type brought in a court by the Executive against WellPoint must be
maintained only in a court sitting in Marion County, Indiana, or, if a federal
court, the Southern District of Indiana, Indianapolis Division.

 

(b) The Executive further understands and acknowledges that in the event
WellPoint initiates litigation against the Executive pursuant to
Section 19(h)(ii) or to enforce an arbitration award under Section 28, WellPoint
may need to prosecute such litigation in the Executive’s forum state, in the
State of Indiana, or in such other state where the Executive is subject to
personal jurisdiction. Accordingly, the Parties agree that (subject to the
provisions of Section 28) WellPoint may pursue any claim against the Executive
pursuant to Section 19(h)(ii) or to enforce an arbitration award under
Section 28 in any court in which the Executive is subject to personal
jurisdiction. The Executive specifically consents to personal jurisdiction for
any claim pursuant to Section 19(h)(ii) or to enforce an arbitration award under
Section 28 in any court sitting in Marion County, Indiana, or, if a federal
court, the Southern District of Indiana, Indianapolis Division.

 

28. Mandatory Arbitration.    The Executive (on behalf of himself and his
beneficiaries) and WellPoint (on behalf of itself and the Company) agree that
controversy or claim arising out of, or relating to this Agreement, or the
breach thereof, or the Executive’s employment with the Company, or any
termination of such employment, shall, except to the extent otherwise provided
in Section 19(h)(ii) with respect to certain claims for injunctive relief, be
settled by arbitration in Indianapolis, Indiana, in accordance with the American
Arbitration Association’s Commercial Arbitration Rules as then in effect, before
three (3) arbitrators who are licensed to practice law. The arbitrators shall
apply the substantive law of Indiana or federal law, or both, as applicable to
the dispute. Any award entered shall be final, binding and nonreviewable except
on such limited grounds for review of arbitration awards as may be permitted by
applicable law. Judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof.

 

29. Interest on Late Payments.    In the event that the Company refuses or
otherwise fails to make a payment when due and it is ultimately decided that the
Executive is entitled to such payment, such payment shall be increased to
reflect an interest equivalent for the period of delay, compounded annually
(with interpolation for partial years), equal to the prime lending rate as
published in The Wall Street Journal and in effect as of the date the payment
was first due.

 

-26-



--------------------------------------------------------------------------------

30. Non-Jury Trials.    To the extent that the provisions of Section 28 above
are found unenforceable, the Executive expressly waives any rights to a jury
trial and agrees that any claim of any type made by him against the Company or
its agents or executives (including, but not limited to, employment
discrimination litigation, wage litigation, defamation, or any other claim)
lodged in any court will be tried, if at all, without a jury.

 

31. Legal Fees and Costs.

 

(a) WellPoint shall reimburse the Executive for reasonable attorneys’ or other
professional fees and for any other reasonable expenses incurred by the
Executive in negotiating this Agreement, up to a maximum of one hundred
twenty-five thousand dollars ($125,000), plus an amount (the “Tax-Gross-Up
Amount”) such that after payment of all income taxes on such reimbursement plus
the Tax Gross-Up Amount Executive has after-tax funds remaining in the amount of
such professional fees and expenses. Such reimbursement shall be made within
thirty (30) days following presentation to WellPoint of appropriate invoices or
other documentation for the amount of such fees and expenses.

 

(b) In the event that the Executive reasonably incurs any professional fees
(including but not limited to arbitration expenses, attorneys’ fees and related
costs) in protecting or enforcing rights arising under, or preserved by, this
Agreement, WellPoint shall reimburse the Executive for such attorneys’ and other
professional fees, and for any other reasonable expenses related thereto,
provided that the Executive prevails in any material respect in protecting or
enforcing such rights. Such reimbursement shall be made within thirty (30) days
following the later of (i) final resolution of the dispute or occurrence giving
rise to such fees and expenses and (ii) presentation to WellPoint of appropriate
invoices or other documentation for the amount of such fees and expenses.

 

32. Right of Offset.    WellPoint may offset any actual debts owed to the
Company by the Executive against any amounts, entitlements or benefits due the
Executive under this Agreement or otherwise. Wellpoint may also offset any
claims the Company may have against the Executive (excluding any claims
(a) relating to negligent performance of his duties, (b) arising out of events
in which the Executive had a good faith belief that his actions or omissions
were in or not opposed to the best interests of the Company, or (c) arising out
of events in which the Executive relied on or followed the advice of the Board,
Company counsel or other professional advisors to the Company) against any
amounts, entitlements or benefits due the Executive under this Agreement or
otherwise but only to the extent of the actual damages incurred by the Company
as a direct result of the events giving rise to such claims; provided that any
such actual damages shall be determined after reducing such damages by the value
of the payment and benefits forfeited, offset or repaid, as the case may be, by
the Executive pursuant to Section 19(g).

 

33. Indemnification.    During the Term and continuing until the sixth
anniversary of the Termination Date, WellPoint shall maintain directors’ and
officers’ liability insurance for the Executive, providing coverage that is in
no respect less favorable to the Executive than the coverage then being provided
to any other present or former officer or director of WellPoint. During his
employment and thereafter, and to the maximum extent permitted by law, the
Executive shall be promptly indemnified against, and shall be entitled to prompt
advancement of

 

- 27 -



--------------------------------------------------------------------------------

attorneys fees and other costs incurred in connection with, any and all claims,
costs, expenses, judgments and/or liabilities arising out of, or in connection
with, his employment by the Company or membership on the Board; provided that in
no event shall such indemnity of the Executive at any time during the period of
his employment by the Company be less than the maximum indemnity provided by the
Company at any time during such period to any other officer or director under
any indemnification insurance policy or the bylaws or charter of the Company or
by agreement.

 

34. Notices.    Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and will be deemed to have been
given when delivered in person (to the Executive if such notice is for the
Executive) or five (5) days following sending by overnight courier or mailing by
first class, certified or registered mail, postage prepaid, to the Executive at
his home address on file with WellPoint, with a copy to Morrison Cohen LLP, 909
Third Avenue, New York, New York 10022, Attn: Robert M. Sedgwick, Esq., or to
such other persons and addresses as the Executive shall have designated by
notice given in accordance with this Section 34; or if to WellPoint or the
Company, to the attention of WellPoint’s Corporate Secretary, at WellPoint’s
principal place of business, 120 Monument Circle, Indianapolis, Indiana 46204,
with a copy to Sonnenschein Nath & Rosenthal LLP, 8000 Sears Tower, Chicago,
Illinois 60606, Attn: Roger C. Siske, Esq., or to such other persons and
addresses as WellPoint shall have designated by notice given in accordance with
this Section 34.

 

35. Headings.    The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any of its provisions.

 

36. Successors and Assigns.    The rights and obligations of WellPoint under
this Agreement shall inure to its benefit, and to the benefit of any successor
to substantially all of its business and assets that has expressly agreed to
assume WellPoint’s obligations hereunder. This Agreement, being personal to the
Executive, cannot be assigned by the Executive except to the extent provided in
Section 25 above. In the event of the Executive’s death or a judicial
determination of his incompetence, references in this Agreement to the Executive
shall be deemed, as appropriate, to refer to his beneficiaries, estate,
executor(s), or other legal representative(s).

 

37. Waiver and Amendments, Etc.    Failure of either Party to insist upon strict
compliance with any terms or provisions of this Agreement shall not be deemed a
waiver of any terms, provisions or rights of such Party. Moreover, no
modifications, amendments, extensions or waivers of this Agreement or any
provisions hereof shall be binding upon either Party unless in writing that
specifically identifies the terms or provisions of this Agreement that are being
affected and that is signed by both Parties.

 

38. Complete Agreement.    This Agreement constitutes the entire employment
agreement of the Parties concerning its specific subject matter and supersedes
all prior employment agreements addressing the terms, conditions, and issues
contained herein. Notwithstanding the foregoing, nothing in this Agreement
affects any understanding between the Parties with respect to the Executive’s
service credit as reflected in the Company’s records as of the Effective Date.
In the event of any conflict between any provision of this Agreement and any
provision of any Company Arrangement, the provisions of this Agreement shall
control unless the Executive otherwise agrees in a signed writing entered into
on or after the Effective Date that

 

- 28 -



--------------------------------------------------------------------------------

specifies that Executive is waiving his right to have the provisions of this
Agreement control over the provisions of such Company Arrangement. WellPoint
represents that it is fully authorized, by action of the Board (and of any other
person or body whose action is required), to enter into this Agreement on behalf
of the Company and to perform its obligations under it, and that the execution,
delivery and performance of this Agreement by the Company will not violate any
applicable law, regulation, order, judgment, decree or Company Arrangement to
which either WellPoint or the Company is a party or by which it is bound. Except
to the extent otherwise provided in this Agreement, the respective rights and
obligations of the Parties shall survive any expiration of the Term or of the
Executive’s employment with the Company.

 

39. Counterparts.    This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement. Signatures delivered by facsimile shall
be effective for all purposes.

 

— Signature page follows —

 

- 29 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, WellPoint and the Executive have duly executed and delivered
this Agreement effective as of the day and year first above written.

 

Larry C. Glasscock

/s/ Larry C. Glasscock

--------------------------------------------------------------------------------

WellPoint, Inc.

By:

 

/s/ Bill Ryan

--------------------------------------------------------------------------------

Name:  

Bill Ryan

Title:  

Chairman of the Compensation Committee

 

- 30 -



--------------------------------------------------------------------------------

ATTACHMENT A

 

WAIVER AND RELEASE

 

This Waiver and Release (“Release”) is granted by Larry C. Glasscock (the
“Executive”) in favor of WellPoint, Inc. (the “Company”). The Executive
acknowledges that he has entered into this Release voluntarily, and that it is
intended to be a legally binding commitment by him.

 

In consideration for and contingent upon the Executive’s right to receive
certain benefits described in the Employment Agreement, between the Parties
dated as of December 28, 2005 (the “Employment Agreement”) the Executive hereby
agrees as follows:

 

(a) General Waiver and Release.    Except as provided in Paragraph (e) below,
the Executive, on his own behalf and on behalf of any person acting through or
under the Executive hereby releases, waives and forever discharges the Company,
its past subsidiaries and its past and present affiliates, and their respective
successors and assigns, and their respective present or past officers, trustees,
directors, shareholders, executives and agents of each of them, from any and all
claims, demands, actions, liabilities and other claims for relief and
remuneration whatsoever (including without limitation attorneys’ fees and
expenses), whether known or unknown, absolute, contingent or otherwise, that
arose in the Executive’s favor at any time up to and including the date of his
execution of this Release, and that arise out of or relate to the Executive’s
employment with the Company, or the cessation and termination of such employment
(each, a “Claim”), including (without limitation) any such Claim that arises
under the Employment Agreement or under any other written or oral agreement
between the Company and the Executive, or that relates to any change in the
Executive’s employment status or in his benefits or compensation, or that arises
from any tortious injury, breach of contract, wrongful discharge (including any
Claim for constructive discharge), infliction of emotional distress, slander,
libel or defamation of character, or that arises under Title VII of the Civil
Rights Act of 1964 (as amended by the Civil Rights Act of 1991), the Americans
With Disabilities Act, the Rehabilitation Act of 1973, the Equal Pay Act, the
Older Workers Benefits Protection Act, the Age Discrimination in Employment Act,
the Executive Retirement Income Security Act of 1974, or any other federal,
state or local statute, law, ordinance, regulation, rule or executive order, or
that constitutes a tort or contract claim. The Executive agrees that if any
action is brought in his name or on his behalf (or in the name or on behalf of a
class to which the Executive belongs) before any court or administrative body
with respect to any Claim released under this Release, the Executive will not
accept any payment of monies in connection with such released Claim.

 

(b) Miscellaneous.    The Executive acknowledges that the Employment Agreement
specifies payment from the Company to himself, the total of which meets or
exceeds any and all funds due him from the Company in the absence of his
executing this Release, and that he will not seek to obtain any additional funds
from the Company with respect to any Claim released by this Agreement. (For
avoidance of doubt, this Release does not preclude the Executive from seeking
workers compensation, unemployment compensation, or benefit payments from
Company’s insurance carriers that could be due him.)

 

(c) Non-Competition, Non-Solicitation and Confidential Information and
Inventions.    The Executive warrants that to the best of his knowledge, except
as disclosed in Schedule A to this Release, he has complied, and will continue
to comply, fully with Sections 19 and 20 of the Employment Agreement.

 

- 31 -



--------------------------------------------------------------------------------

(d) THE COMPANY AND THE EXECUTIVE AGREE THAT THE BENEFITS DESCRIBED IN THE
EMPLOYMENT AGREEMENT AS SUBJECT TO COMPLIANCE WITH SECTION 18 THEREOF ARE
CONTINGENT UPON THE EXECUTIVE SIGNING THIS RELEASE. THE EXECUTIVE FURTHER
UNDERSTANDS AND AGREES THAT IN SIGNING THIS RELEASE, EXECUTIVE IS RELEASING
POTENTIAL LEGAL CLAIMS AGAINST THE COMPANY. THE EXECUTIVE UNDERSTANDS AND AGREES
THAT IF HE DECIDES NOT TO SIGN THIS RELEASE, OR IF HE REVOKES THIS RELEASE, THAT
HE WILL IMMEDIATELY REFUND TO THE COMPANY ANY AND ALL PAYMENTS OR BENEFITS HE
MAY HAVE ALREADY RECEIVED PURSUANT TO THE EMPLOYMENT AGREEMENT THAT BY THE TERMS
OF THE EMPLOYMENT AGREEMENT ARE SUBJECT TO THE EXECUTION, DELIVERY OR
NON-REVOCATION, OF THIS RELEASE.

 

(e) The waiver and release contained in Sections (a) and (b) above does not
apply to:

 

(i) Any Claim arising under, or preserved by, Section 9, 10, 11, 12 or 14 of the
Employment Agreement, including (for the avoidance of doubt), but not limited
to, any Claim under any employee benefit plan in accordance with the terms of
the applicable employee benefit plan and any right to indemnification by the
Company or to coverage under directors and officers liability insurance to which
the Executive is otherwise entitled in accordance with the Company’s articles or
by-laws or any other agreement between the Executive and the Company.

 

(ii) Any Claim under or based on a breach of this Release, and

 

(iii) Rights or Claims that may arise under the Age Discrimination in Employment
Act after the date that Executive signs this Release.

 

(f) The provision of Sections 28, 34, 36 (last sentence only) and 37 of the
Employment Agreement (relating respectively to dispute resolution, notices,
amendments/waivers, and references) shall be deemed incorporated into this
Release as if set forth herein verbatim, except that references in such Sections
to this “Agreement” shall be deemed to be references to this Release.

 

(g) THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ AND IS VOLUNTARILY SIGNING THIS
RELEASE. THE EXECUTIVE ALSO ACKNOWLEDGES THAT HE IS HEREBY ADVISED TO CONSULT
WITH AN ATTORNEY, HE HAS BEEN GIVEN AT LEAST 21 DAYS TO CONSIDER THIS RELEASE
BEFORE THE DEADLINE FOR SIGNING IT, AND HE UNDERSTANDS THAT HE MAY REVOKE THE
RELEASE WITHIN SEVEN (7) DAYS AFTER SIGNING IT. IF NOT REVOKED WITHIN SUCH
PERIOD, THIS RELEASE WILL BECOME EFFECTIVE ON THE EIGHTH (8) DAY AFTER IT IS
SIGNED BY THE EXECUTIVE.

 

BY SIGNING BELOW, THE EXECUTIVE AGREES THAT HE UNDERSTANDS AND ACCEPTS EACH PART
OF THIS RELEASE.

 

--------------------------------------------------------------------------------

      

--------------------------------------------------------------------------------

(Executive)        DATE

 

- 32 -